State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   518777
________________________________

In the Matter of SANTUNU RAFI,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

D. VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Garry, J.P., Rose, Egan Jr., Lynch and Devine, JJ.

                             __________


     Santunu Rafi, Stormville, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Mercure, J.),
entered August 27, 2013 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Commissioner of
Corrections and Community Supervision finding petitioner guilty
of violating a prison disciplinary rule.

      While waiting to enter the prison mess hall, petitioner
told a female cook that he loved her and that he was going to use
his "connections" to ensure that an inmate who had "disrespected
[her] pays for it." The cook found this conversation to be
threatening and, as such, petitioner was charged in a misbehavior
report with stalking, harassment and making threats. Following a
tier III disciplinary hearing, petitioner was found guilty of
                              -2-                  518777

stalking and harassment. The harassment charge was upheld upon
administrative appeal, and this CPLR article 78 proceeding
ensued. Petitioner now appeals from the dismissal of the
petition by Supreme Court.

      We affirm. Petitioner sought the testimony of a correction
captain solely to corroborate his claim of retaliation but,
inasmuch as the captain had no knowledge of the actual incident
and petitioner had already provided detailed testimony as to his
retaliation claim, the request was properly denied as redundant
(see Matter of Cahill v Prack, 106 AD3d 1310, 1311 [2013]; Matter
of Rosales v Pratt, 98 AD3d 764, 765 [2012], lv denied 19 NY3d
816 [2012]). The further contention that petitioner was denied
the right to call certain inmate witnesses who executed witness
refusal forms is unpreserved given his "fail[ure] to object or
request that the Hearing Officer make further inquiry" (Matter of
Taylor v Fischer, 89 AD3d 1298, 1299 [2011]; see Matter of Toro v
Fischer, 104 AD3d 1036, 1037 [2013]). Petitioner was similarly
made aware that the cook no longer worked at the facility when he
sought to recall her for additional testimony, and did not
request that any effort be made to secure her testimony
(see Matter of Garcia v Coughlin, 194 AD2d 896, 897 [1993]).
There is no support in the record for petitioner's remaining
argument that the Hearing Officer was biased against him (see
Matter of Fero v Prack, 110 AD3d 1128, 1129 [2013]).

     Garry, J.P., Rose, Egan Jr., Lynch and Devine, JJ., concur.


     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court